UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7164


ROBERT LEE ISOM, JR.,

                Petitioner - Appellant,

          v.

WARDEN ROBERT M. STEVENSON, III,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Terry L. Wooten, District Judge.
(8:11-cv-01747-TLW)


Submitted:   October 30, 2012             Decided:   November 8, 2012


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Lee Isom, Jr., Appellant Pro Se.     Donald John Zelenka,
Deputy Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Robert Lee Isom, Jr., seeks to appeal the district

court’s    order      accepting      the      recommendation          of    the    magistrate

judge    and     denying        relief   on     his       28   U.S.C.       §    2254     (2006)

petition.       The order is not appealable unless a circuit justice

or    judge    issues      a    certificate        of   appealability.             28     U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial      showing        of     the       denial    of    a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating          that    reasonable           jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                  Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see     Miller-El     v.    Cockrell,        537    U.S.       322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                  Slack,

529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Isom has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                    We

dispense       with      oral     argument      because        the     facts       and     legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3